Per Curiam.
This is a dissolution action in which the petitioner husband has appealed. He assigns as error only the trial court’s action in the division of the property of the parties and the trial court’s failure to determine a value for the real estate owned by the parties and awarded to petitioner.
With regard to the latter, we note that no request was made that the court make specific findings of facts. This court’s de novo review establishes that there is no merit in this assignment.
We have reviewed the trial court’s judgment de novo on the record, and we determine the trial court did not abuse its discretion in the division of the marital assets. Accordingly, the decree of the trial court is affirmed.
Affirmed.